Citation Nr: 1722389	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-15 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served from July 1968 to July 1972, including service in the Republic of Vietnam.  He had additional duty with the Naval Reserve. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and December 2011 rating decisions, from the Regional Office in Chicago, Illinois.  The rating decisions denied service connection for bilateral hearing loss and tinnitus.  The Veteran filed a timely Notice of Disagreement (NOD) in January 2012 and a Statement of the Case (SOC) was issued in February 2012.  The Veteran filed a timely VA Form 9 in in March 2012. 

In September 2015, the Veteran submitted a Motion to Advance on the Docket and the Veteran's motion was granted.

The Veteran's claims were remanded in November 2015 and a Supplemental SOC was issued in February 2016.  The Board remanded the claims again in May 2016 and a Supplemental SOC was issued in September 2016.  

The Board recognizes that, previously, the issues before the Board included entitlement to service connection for diabetes mellitus type II. However, the Veteran was granted service connection for that issue in September 2016.  The Veteran has not perfected an appeal disagreeing with the rating and effective date for that grant of service connection.  As such, the issue is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present during the Veteran's service, was not manifest within one year of discharge from service, and currently diagnosed bilateral hearing loss did not develop as a result of any incident during service.

2.  Tinnitus was not present during the Veteran's service, was not manifest within one year of discharge from service, and currently diagnosed tinnitus did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Tinnitus was not incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA's duty to notify was satisfied by a letter dated in September 2009 and September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records, provided the Veteran with VA examinations, and obtained addendum VA opinions.

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Factual Background

The Veteran contends that service connection for both bilateral hearing loss and tinnitus is warranted as the result of his in-service noise exposure.  In his September 2015 Informal Hearing Presentation, the accredited representative advances that the Veteran exhibited "significant shifts in hearing thresholds from entrance to separation." The accredited representative clarified that the Merck Manual conveys that "tinnitus may occur as a symptom of nearly all ear disorders particularly noise-induced sensorineural hearing loss." 

 The report of the Veteran's June 1968 physical examination for service entrance conveys that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
--
-5
LEFT
-5
-5
-5
--
-5

The report of the Veteran's June 1972 physical examination for service separation reflects that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
25
25
LEFT
15
10
15
20
15

In a September 1974 report of medical history, the Veteran denied hearing loss as well as ear, nose, or throat trouble.  During an audiologic examination from September 1974, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
15
LEFT
5
0
15
15
15

An April 1976 annual examination noted that the Veteran's ears were normal.  An audiological examination reflects that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
35
35
LEFT
20
10
20
15
25

A March 1979 annual examination noted that the Veteran's ears were normal.  An audiological examination reflects that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
30
LEFT
20
25
30
15
10

In his March 1979 report of medical history, the Veteran denied hearing loss.  

A VA examination was provided in October 2011.  At that time, the Veteran reported a history of hearing loss, with an unknown time of onset.  He also reported intermittent, bilateral tinnitus.  He reported that the onset was "a few years ago."  He described the tinnitus as "static" that occurred three or four times per week and lasted for a couple of minutes.  He stated that he tried to ignore it.  The Veteran reported that he experienced excessive noise in the engine room for three years without hearing protection and that he served as a cook and worked din the commissary for the last nine months of service.  The examiner noted that the Veteran worked for Ford Motor Company for nine years after service without hearing protection.  He denied a history of recreational noise exposure.  The report of the October 2011 VA audiological evaluation indicates that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
65
60
LEFT
25
30
35
35
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  

After review of the claims file, the examiner noted that the audiometric data indicated normal hearing bilaterally from 500 to 4000 Hz at entrance and normal hearing bilaterally from 500 to 6000 Hz at exit.  She noted that a retention examination in September 1974 indicated normal hearing bilaterally from 500 to 6000 Hz and an audiogram from April 1976 that showed mild hearing loss at 3000 and 4000 Hz in the right ear and normal hearing in the left ear from 500 to 6000 Hz.  Finally, the examiner noted that the thresholds in the right ear deteriorated to include loss at 6000 Hz and a new loss in the left ear at 2000 Hz.  The examiner reiterated that the Veteran had normal hearing bilaterally at exit in June 1972 and that he continued to have normal hearing until 1976, at which time he had worked at Ford Motor Company since 1973.  The examiner opined that "[d]ue to normal hearing at separation and the onset of hearing loss to be four years later after 3 years of occupational noise exposure, it is my opinion that it is not at least as likely as not that hearing loss is related to military service."  She further conveyed that "it is my opinion that it is not at least as likely as not that tinnitus is related to military service."

In the September 2015 Informal Hearing Presentation, the Veteran's representative noted that the examiner's statement that the Veteran had worked for Ford without hearing protection was inaccurate because it was mandated by Occupational Safety and Health Administration (OSHA) that the Veteran wear hearing protection while working for Ford Motor Company.  

As noted, the Veteran's claims were remanded twice to provide additional VA examinations of his bilateral hearing loss and tinnitus.  The examinations were provided in January 2016 and July 2016.  The examiners both found that the Veteran's responses were inconsistent and unreliable.  The reports both indicate that the Veteran was reinstructed as to the proper response protocol and was retested.  However, on both occasions, his responses did not improve so the testing was terminated.  

Analysis 

The existence of a present disability is established through the Veteran's medical treatment records and the examination report produced during the course of his appeal.  These records indicate that the Veteran has a diagnosis of bilateral hearing loss, per the examination conducted in October 2011.  

The Veteran contends that his bilateral hearing loss and tinnitus are related to service, where he worked as an engine man in an engine room of the U.S.S. Ranger.  He reported that he was not provided proper ear protection in service and feels that his exposure to loud noise should be conceded.  The Veteran indicated that he has had tinnitus since his exposure in service.  Given that the Veteran served on the U.S.S. Ranger and in Vietnam, per his DD Form 214, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an in-service element, i.e., the Veteran's exposure to noise from working in an engine room is established.  38 U.S.C.A. § 1154(a), 5107(b); 38 C.F.R. § 3.102.

The remaining inquiry is whether there is a nexus, or link, between the Veteran's current bilateral hearing loss and tinnitus and his in-service noise exposure.  Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's bilateral hearing loss or tinnitus is related to his military service.  The service treatment records are absent of any complaints, treatment, or diagnosis of bilateral hearing loss or tinnitus and the only nexus opinion of record does not relate the Veteran's hearing loss or tinnitus to service.  

In this regard, the Board finds the October 2011 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the October 2011 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  The conclusions are consistent with the evidence of record, including service treatment records showing no complaints of hearing loss or problems related to the Veteran's ears in service or for years after.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner in October 2011 provides a solid discussion of the Veteran's contentions, the objective medical history of the Veteran's hearing loss and tinnitus, and a rationale that has sound reasoning and conclusions.  Given this, it is afforded great probative weight.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  The threshold for normal hearing is from 0 to 20 dB and higher threshold levels indicate some degree of hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this regard, the Board recognizes that two earlier Board remands requested new examinations and opinions regarding the etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  The November 2015 remand requested that the RO obtain a new examination and opinion since the October 2011 examiner had provided her opinion based, in part, on the Veteran's normal hearing at separation.  After being unable to get an accurate audiological test for the Veteran, the May 2016 remand again attempted to get an examination and opinion.  However, both the January 2016 and July 2016 examiners, who were different people, found that the Veteran's test results were inconsistent and did not reflect the Veteran's maximum effort.  Thus, these examiners found that there was poor intertest reliability and the results were considered invalid and unreliable.  They were, as a result, not reported in either instance.

In this context, the Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).   In this case, the information that would have been obtained during the January 2016 and July 2016 VA examinations could have provided assisted the examiners in making a determination about the etiology of the Veteran's bilateral hearing loss and tinnitus.  Instead, the Veteran's lack of reliable testing has frustrated the appeals process and requires that the Board make a determination based on the evidence currently of record.  Thus, while Hensley indicates that service connection can be granted despite no finding of hearing loss in service, it requires a medically sound basis upon which to attribute the post-service findings to the injury in service.  In this case, the Veteran's lack of reliable audiometric testing has hindered the ability for VA to provide the medical link between service and current hearing loss.  Further, as described above, the information provided by the October 2011examiner is sufficient upon which to make a decision in this matter. 

The Board acknowledges the Veteran's assertions that his hearing loss is related to service and that his tinnitus began in service.  The Veteran is competent to report such symptoms. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

Thus, while the Veteran is competent to report symptoms of hearing loss and tinnitus, the Board finds that his statements regarding the onset and continuity are not of sufficient reliability, and thus are not credible.  The Board finds that the Veteran's current assertions are at variance with the more contemporaneous evidence of record.  Again, the Veteran's service treatment records contain no complaint, treatment, or diagnosis of bilateral hearing loss or tinnitus; these records include reports of medical history and examinations dated during service, at separation, and in the years following service.  He denied problems related to his ears and hearing at separation, and his separation examination found that the Veteran's ears were normal.  These assertions of the Veteran at the time of his service and at separation from service are express denials of any hearing problems and refute any subsequent contentions from the Veteran that he experienced an in-service onset and continuous hearing symptomatology, including symptoms of tinnitus, from his exposure to loud noise in service.  Finally, regarding his tinnitus, while the Veteran stated in his original claim that his symptoms of the condition had begun in service, during his October 2011 VA examination, he indicated that the tinnitus symptoms had begun within "the last few years."  As such, the Veteran's subsequent statements as to onset and continuity of hearing loss and tinnitus do not reflect an accurate recollection of a history that occurred decades earlier, when compared against the medical and lay evidence contained in the service treatment records, and thus are unreliable and entitled to no probative value.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions does not render lay statements incredible, such absence is for consideration in determining credibility.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).

In this function, the Veteran's service treatment records document complaints of fevers, colds, diarrhea, prostatitis, congestion, depression, a thigh laceration, cellulitis, a scalp laceration, a forearm laceration, acne, a rash on back, a contusion on the left leg, nausea, and ankle rashes.  As such, the Board finds it reasonable to conclude that if the Veteran had been suffering from symptoms of hearing loss or tinnitus in service or during his period of service, he would have reported such to military physicians.  This conclusion is based on the Veteran's assertions that his symptoms of hearing loss and tinnitus continuously bothered him during service, and on the nature of the complaints for which the Veteran did seek treatment during service.  See Kahana v. Shinseki, 24 Vet. App. 248, 440 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of evidence to corroborate or contradict the testimony, as opposed to case in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board has factfinder).

While the Veteran had several elevated pure tone threshold readings in the years following service, his pure tone thresholds did not meet the definition of hearing loss in any of the post-service audiograms; there was also no complaint regarding tinnitus at that time.  Further, while VA treatment records show that hearing difficulty noted in April 2009 and September 2010, there was no mention of tinnitus.  The Veteran also denied tinnitus in October 2011 and March 2015.  Therefore, the Veteran's current statements made in connection with his pending claim for VA benefits that he suffered from bilateral hearing loss and tinnitus since service are less probative than records closer in time that show the Veteran failed to report symptoms of hearing loss or tinnitus but did report symptoms in regards to other conditions.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see also Pond v. West, 12 Vet. App. 341, 345   (1999) (interest may affect the credibility of testimony).

Finally, the record evidence before the Board indicates that the Veteran did not seek treatment for bilateral hearing loss or tinnitus until several decades after service, when he filed his claim for bilateral hearing loss and tinnitus in August 2009.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

Given the above, the Board finds that there is no credible evidence of continuity of symptomatology.  Therefore, service connection cannot be awarded on this theory of entitlement.

Additionally, the Board acknowledges the Veteran's assertions that his bilateral hearing loss and tinnitus is related to his military service.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss or tinnitus.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. at 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the VA examination and opinion, which determined that the Veteran's bilateral hearing loss and tinnitus is not related to his service.  The Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss or tinnitus symptoms, to include the hearing examination that was administered on separation (and for several years after separation).  The Veteran denied having any hearing loss or ear trouble in his report of medical history at separation as well.  There is no evidence that he sought treatment for hearing loss or tinnitus during service or at separation.  The Veteran's statements regarding his lack of hearing loss symptoms during service and at separation are highly probative as they were made contemporaneous with his service and therefore are inherently more reliable in regard to the state of the Veteran's condition.  

With regard to the Veteran's claim that his tinnitus is related to service because it began in service, the Board notes that the Veteran may be competent to the Board reiterates that this assertion is not deemed credible in light of the Veteran's contemporaneous statements regarding his hearing and ears at separation and for years after separation as well as his statement to the October 2011 VA examiner that the onset of his tinnitus occurred within the "last few years."  Instead, more probative weight is assigned to the Veteran's statements that were made in service and in the years following separation, which denied any problems related to his ears.  

Finally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  And, as discussed, there is also no persuasive credible lay evidence that bilateral hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service.  Instead, the evidence of record shows that the hearing tests administered to the Veteran upon separation and for several years after separation, showed elevated readings that would have been noncompensable under 38 C.F.R. § 4.85. Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's bilateral hearing loss and tinnitus on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


